Jordan, Justice.
This is an action for land and is the third suit in which this claim has been advanced. In the first suit, appellant’s wife brought this same claim against these appellees. The suit was dismissed for failure to prosecute. Thereafter, appellant’s wife filed an identical suit, which was dismissed on motion for summary judgment on the grounds that the dismissal of the first suit for want of prosecution operated as an adjudication on the merits. Finally, appellant’s wife quitclaimed her interest in the disputed property to appellant, who then brought the instant suit which is in all respects, except the name of the *600plaintiff, identical to the first and second suits.
Submitted February 25, 1977 —
Decided April 6, 1977.
Glenn Howell, for appellant.
Charles M. Voyles, for appellees.
On motion for summary judgment, the trial court held that appellant was in privity of estate with his wife and again dismissed the complaint on the basis of res judicata.
Two errors are enumerated. The first is that the trial court erred in finding that appellant was in privity with his wife. This enumeration is not supported by argument or citation of authority, and is therefore deemed abandoned. Rule 18 (c) (2) of the Supreme Court of Georgia (Code Ann. § 24-4518 (c) (2)). Furthermore, it is without merit.
In the second enumeration of error, the appellant maintains that the trial court failed to make findings of fact and conclusions of law in dismissing the first suit on the ground of failure to prosecute. For this reason, appellant claims that the first dismissal cannot be held to be res judicata. This is without merit for a number of reasons, but suffice it to say that this very question was determined in the second suit and is, itself, res judicata.

Judgment affirmed.


Nichols, C. J., Undercofler, P. J., Ingram, Hall and Hill, JJ., concur.